[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
PRESENT: HON. FRANCES ALLEN, JUDGE
NOTICE TO ALL PARTIES
The following judgment may be enforced twenty-one days after the clerk of the court receives a certification that a copy was served on the judgment debtor.
JUDGMENT
After examination of the Motion for Default Judgment, the Motion for Entry of Default, and the affidavits on file, the Court finds that neither Michael P. D'Addabbo nor Terry Fletcher (together, the "Defendants") is in the military service and confirms the Florida State judgment obtained by the Plaintiff on February 13, 1992. Accordingly, the Plaintiff is entitled to final judgment for the amounts due or set forth below: CT Page 11179-C
Amount of judgment entered by Florida State Court on February 13, 1992                    $357,142.82
Accrued interest at per diem rate of $117.41 from February 13, 1992 to October 26, 1992                  $ 30,056.96 Attorneys' fees                      $  4,112.00 Costs                                $    210.00 ----------- TOTAL                  $391,521.78
WHEREFORE, it is ordered, adjudged and decreed that the Plaintiff recover from the defendants Michael P. D'Addabbo and Terry B. Fletcher the amount of $391,521.78; and it is
FURTHER ADJUDGED that post judgment interest shall accrue at the rate of 10% per annum until paid in full.
Dated at Hartford, Connecticut, this 13th day of November, 1992.
BY THE COURT
ALLEN, J.